ORDER
ANN ALDRICH, District Judge.
Upon consideration, the Motion to Alter or Amend the Judgment submitted by Low Income People Together, Inc. is granted. Accordingly, the following section of this Court’s August 19, 1985 Memorandum and Order is deleted:
As an initial matter, this Court accepts the Hospital’s arguments that the Ohio law governing voter registration forbids the specific combination of voter regis*1345tration plus lobbying and leafletting that LIPT’s amended complaint demands.5
615 F.Supp. 50Í, 510 (N.D.Ohio 1985). Furthermore, the word “Moreover,” beginning the following senténee is deleted, and the following words “the record fails ...” are appropriately capitalized and indented to begin the paragraph. 615 F.Supp. at 510.
IT IS SO ORDERED.

 Ohio Rev.Code § 3599.38 provides:
No judge, clerk, witness, deputy sheriff, spe-. cial deputy sheriff, police officer, or other election officer, while performing the duties of his office, shall wear any badge, sign, or other insignia or thing indicating his preference for any candidate or for any question submitted or influence or attempt to influence any voter to' cast his ballot for or against any candidate or issue submitted at such election.
Whoever violates this section shall be fined not less than fifty nor more than one hundred dollars and imprisoned not less than thirty days nor more than six months.
In its final pleading, LIPT has apparently abandoned its wholly unpersuasive argument that § 3599.38 is inapplicable to volunteer registrars. Compare Plaintiffs Reply to Defendants’ Brief in Opposition to Plaintiff’s Brief Upon Completion of the Record (no discussion of registration issue) with Defendants’ Reply Brief to Plaintiff’s Brief Upon Completion of the Record at 21-22.